DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The amendment of 02/18/2020 has been entered.
Claims 1, 16, and 20 are amended due to Applicant's amendment dated 02/18/2020.  
Claims 1 and 3–20 are pending.
The objection to claim 1 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/18/2021.
The rejection of claims 1, 3–15, and 17–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/18/2021.
The rejection of claims 1 and 3–19 under 35 U.S.C. 103 as being unpatentable over  Ahn et al. US-20170117488-A1 ("Ahn") in view of RYU et al. US-20130105771-A1 ("Ryu"), the rejection of claims 1, 3–15, and 17–19 under 35 U.S.C. 103 as being unpatentable over Park, Kyoung-Jin et al. US-20170207396-A ("Park '396"), will additional evidence presented by equivalent WO-2016013875-A1 ("Park-WO"), and the rejection of claims 1, 3–15, and 17–20 under 35 U.S.C. 103 as being unpatentable over Park, Kyoung-Jin et al. US-20170207396-A overcome due to the Applicant's amendment dated 02/18/2021.  
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, Applicant’s arguments on pages 68–69 of the reply dated 02/18/2021 with respect to Ahn et al. US-20170117488-A1 ("Ahn") and RYU et al. US-20130105771-A1 ("Ryu") have been fully considered but they are not persuasive.
Applicant's argument -- Applicant recites the amendments to the claims and submits that claims 1, 16, and 20, and all claims dependent therefrom, should at least now be allowable on page 69 of the reply.
Examiner's response -- The claims as amended are met in the new grounds of rejection set forth below.

Claim Objections
Claims 1 and 20 is objected to because of the following informalities:  
Claim 1 recites "R32 is selected from groups represented by Formulae 9-1 to 9-3, wherein * in Formulae 9-1 to 9-3 indicates a binding site to N or (L33)a33 in Formulae 3-3 and 3-3[[ 3-4]]," on numbered page 9 of claim 1.  The phrase "3-3" appears twice as a result of the amendment.  It is suggested that one is removed to eliminate redundancy.
On line 8 of numbered page 65 of claim 20, the group "N[(L22)a22-(R22)b22]" was added to the definition of X21; however the amended was not underlined.  Per 37 C.F.R. 1.121, all claims being currently amended in an amendment paper shall be presented in the claim listing and be submitted with markings to indicate the changes that have been .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3–19 are rejected under 35 U.S.C. 103 as being unpatentable over  Ahn et al. US-20170117488-A1 ("Ahn") in view of RYU et al. US-20130105771-A1 ("Ryu") and Lee et al. US-20120235123-A1 ("Lee").
It is noted that US-20120235123-A1 ("Lee") is cited on the IDS of 12/07/2016.
Regarding claims 1, 3–15, and 16–19, Ahn teaches an organic electroluminescent device comprising at least one light emitting layer between an anode and a cathode, wherein the light-emitting layer comprises a host and a phosphorescent dopant; the host consists of multi-component host compounds; at least a first host compound of the multi-component host compounds is represented by the formula 1, and a second host compound is represented by the formula 2 (¶ [0009]).  Ahn discloses an OLED device of Example 2-2 comprising the layer structure: a first electrode of ITO / a first hole injection layer / a second hole injection layer / a hole transport layer / a light-emitting layer / an electron transport layer / an electron injection layer / a cathode of Al (¶ [0069], also referring to ¶ [0065]).  The hole transport layer adjacent to the light-emitting layer comprises compound HT-1 (¶ [0069]; Table 2).  The light-emitting layer comprises a first host compound H1-1, a second host compound H2-31, and dopant compound D-25 (¶ [0069]; Table 2).
Ahn does not specifically teach an OLED device as discussed above wherein the hole transport layer is formed of the claimed third compound represented by one of claimed Formulae 3-1 to 3-3.  Ahn does not appear to limit the compound that may form the hole transport layer; however, Ahn discloses the OLED device as described above wherein the hole 
    PNG
    media_image1.png
    376
    485
    media_image1.png
    Greyscale
 (page 220).
Ryu teaches compound A-10, 
    PNG
    media_image2.png
    316
    472
    media_image2.png
    Greyscale
(¶ [0099], page 10), decreases driving voltage, but improves luminance and efficiency, and improves half-life when used to form the hole transport layer in an organic light emitting diode as compared with the equivalent comparative device wherein the hole transport layer is formed of the compound HT2 (¶ [0417]–[0418] and Table 3, page 120), 
    PNG
    media_image3.png
    385
    461
    media_image3.png
    Greyscale
(page 119), which corresponds to the compound HT-1 of the device of Ahn.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the OLED device of Ahn by forming the hole transport layer out of the compound A-10 of Ryu, based on the teachings of Ryu.  The motivation for doing so would have been to decrease driving voltage while improving luminance and efficiency, and improve half-life, as taught by Ryu.

Ahn in view of Ryu does not specifically teach an OLED device as discussed above wherein the second host compound is represented by the claimed Formula 2.  However, Ahn teaches that the second host compound is represented by the formula 2 (¶ [0009]) which overlaps with the scope of the claimed Formula 2.
Lee teaches an organic electroluminescent compounds represented by a Chemical Formula 1 and an organic electroluminescent device using the same (¶ [0007]) wherein the compound is used as a host material (¶ [0030], ¶ [0043]).  Lee teaches that the organic electroluminescent compounds exhibit high luminous efficiency, excellent color purity and life property of the material, so that OLED's with very excellent operation life can be manufactured therefrom (¶ [0007]).  Lee teaches specific examples of the host compound including 
    PNG
    media_image4.png
    400
    423
    media_image4.png
    Greyscale
 (¶ [0026], page 15).
The compounds 50 and 56 of Lee is encompassed by the formula 2 of Ahn.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the second host compound H2-31 in the modified device of Ahn in view of Ryu with one of host compounds of Chemical Formula 1 of Lee, based on the teaching of Lee.  The motivation for doing so would have been to obtain a device with high luminous efficiency, excellent color purity and very excellent operation life, as taught by Lee.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of compounds 50 and 56 of Lee as the compound of Chemical Formula 1 of Lee, because it would have been choosing from the list of host compounds specifically exemplified by Lee, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the second host compound in the light-emitting layer of the device of Ahn in view of Ryu and possessing the benefits taught by Lee.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of Chemical Formula 1 of Lee having the benefits described above taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Per claims 1, 3–11, 13, Ahn in view of Ryu and Lee teaches the modified OLED device as discussed above comprising the first electrode, the cathode of Al, which is the second electrode, and the organic layer between the electrodes, the organic layer comprising one of compounds 50 and 56 
    PNG
    media_image4.png
    400
    423
    media_image4.png
    Greyscale
 of Lee  (¶ [0026], page 14), which are each a first compound represented by the claimed Formula 1, the compound H1-1 of Ahn,
    PNG
    media_image5.png
    401
    371
    media_image5.png
    Greyscale
(¶ [0044], page 6), which is a second compound represented by the claimed Formula 2, and the compound A-10 of Ryu 
    PNG
    media_image2.png
    316
    472
    media_image2.png
    Greyscale
, which is a third compound represented by the claimed Formula 3-1 wherein (note that compound 56 of Lee is referred to below): 
A11 to A14 and A21 to A24, A31 to A34 are each a benzene group, and A35 and A36 are not required to be present;
X11 is P[(L12)a12-(R12)b12];
X21 N[(L22)a22-(R22)b22];
X31 is N(R301);
X32 is O;
X33 is not required to be present;
L11 to L13, and L21 to L23 are not required to be present, and L31 to L33 are each an unsubstituted C6 arylene group (a phenylene group);
a11 to a13 are each 0, a21 to a23 are each 0, and a31 to a33 are each 1;
R11 is RET and R12 is RHT;
R21 and R22 are each RHT;
R31 is an unsubstituted C6 aryl group (a phenyl group);
R32 is not required to be present;
R13 to R16 are each hydrogen, R17 is not required to be present, R23 to R26 are each hydrogen, R37 is not required to be present, R33 to R36 are each hydrogen, R37 and R38 are not required to be present, R301 is an unsubstituted C6 aryl group (a phenyl group), and R302 to R306 are not required to be present; 

RHT is in each case a hole transport group (a phenyl group) and RET is an electron transport group (a pyrimidinyl group) which is further substituted; and 
Q1 to Q3 are not required to be present.
Per claim 12, Ahn in view of Ryu and Lee teaches the modified OLED device as discussed above wherein RHT is in each case represented by the claimed Formula 6-1 wherein:
X51 is not required to be present;
X52 is not required to be present;
R61 is hydrogen and R62 to R67 are not required to be present;
Q41 to Q45 and Q51 to Q55 are not required to be present; 
b61 is 5;
b62 is not required to be present;
b63 is not required to be present;
b64 is not required to be present; and
b65 is not required to be present.
Per claim 14, Ahn in view of Ryu and Lee teaches the modified OLED device as discussed above comprising one of compounds 50 and 56 of Lee, which is a first compound represented by Formula 1 wherein RET is represented by the claimed Formula 7-4 wherein:
R71 is in each case a phenyl group, and R71 and R73 is not required to be present;
b71 is 2;
b72 is not required to be present;
b73 is not required to be present;
b74 is not required to be present;
b75 is not required to be present; and
41 to Q45 and Q51 to Q55 are not required to be present.
Per claim 15, Ahn in view of Ryu and Lee teaches the modified OLED device as discussed above comprising one of compounds 50 and 56 of Lee, which is a first compound represented by the claimed Formula 1-1, the compound H1-1 of Ahn, which is a second compound represented by the claimed Formula 2-1, and the compound A-10 of Ryu which is a third compound represented by the claimed Formula 3-11 wherein:
A11, A14, X11, L11, L13, a11, a13, Ret, R13 to R16, and b13 to b16 are respectively the same as those provided in connection with Formula 1,
A21, A24, X21, L21, L23, a21, a23, RHT, R23 to R26, and b23 to b26 are respectively the same as those provided in connection with Formula 2,
X31 is N(R301) and X32 is O; and
X31- to X33, L31 to L33, a31 to a33, R31 to R38, b33 to b38, R301, R303, and R304 are respectively the same as those provided in connection with Formula 3-1.
Per claim 16, Ahn in view of Ryu and Lee teaches the modified OLED device as discussed above comprising the compound H1-1 of Ahn, which corresponds to the claimed Compound B-166, the compound 56 of Lee, which corresponds to the claimed Compound A-156 or the compound 50 of Lee, which corresponds to the claimed compound A-150, and the compound A-10 of Ryu, which corresponds to claimed Compound C-126.
Per claim 17, Ahn in view of Ryu and Lee teaches the modified OLED device as discussed above comprising two hole injection layers and a hole transport layer, which make up a hole transport region, between the first electrode and the light-emitting layer.  Ahn in view of Ryu and Lee teaches the modified OLED device as discussed above wherein the light-emitting layer comprises the compound H1-1 of Ahn, which is a second compound represented by the claimed Formula 2, as described above, and one of the compounds 50 and 56 of Lee, which is a first compound represented by the claimed Formula 1, as described above.  Ahn in view of Ryu and Lee teaches the modified OLED device as discussed above wherein the hole transport 
Per claim 18, Ahn in view of Ryu and Lee teaches the modified OLED device as discussed above wherein the hole injection layers are between the first electrode and the light-emitting layer and are present to promote transport of holes to the light-emitting layer, which makes them a hole transport layer.  The hole transport layer comprising the compound A-10 of Ryu, which is a third compound represented by the claimed Formula 3-1, is between the hole injection layers, which are equivalent to the claimed hole transport layer as discussed above, and the light-emitting layer, and is present to promote transport of holes to the light-emitting layer, which makes it an emission auxiliary layer.
Per claim 19, Ahn in view of Ryu and Lee teaches the modified OLED device as discussed above wherein the light-emitting layer comprises the compound D-25, which is phosphorescent (¶ [0053]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Ahn et al. US-20170117488-A1 ("Ahn") in view of RYU et al. US-20130105771-A1 ("Ryu") and Lee et al. US-20120235123-A1 ("Lee") and further in view of Park et al., US-20030160564-A1 ("Park '564").
Regarding claim 20, Ahn in view of Ryu and Lee teaches the modified OLED device as discussed above with respect to claim 1.
Ahn in view of Ryu and Lee does not specifically teach device as discussed above further comprising a substrate divided into a first sub-pixel region, a second sub-pixel region, and a third sub-pixel region; a plurality of first electrodes respectively disposed in the first sub-pixel region, the second sub-pixel region, and the third sub-pixel region; a second electrode facing the plurality of first electrodes; and an organic layer between the plurality of first electrodes and the second electrode, the organic layer comprising an emission layer, wherein 
Park '564 teaches an organic electroluminescent device includes a first substrate, a second substrate facing and spaced apart from the first substrate, the first and second substrates each having a pixel region including a plurality of sub-pixel regions, a first electrode of a transparent conductive material on an inner surface of the second substrate, an organic electroluminescent layer on the first electrode, a second electrode on the organic electroluminescent layer within each of the plurality of sub-pixel regions (¶ [0022]).  Park '564 teaches the organic electroluminescent layer includes an emission layer and a transporting layer (¶ [0040]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified device of Ahn in view of Ryu and Lee as the first electrode, organic electroluminescent layer, and second electrode stack in the device taught by Park '564, because one of ordinary skill would expect the modified device of Ahn in view of Ryu and Lee to provide the necessary light as the first electrode, organic electroluminescent layer, and second electrode stack in the device taught by Park '564 and it would have been combining prior art elements according to known methods to yield predictable results. See MPEP 2143.I.(A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park, Kyoung-Jin et al. US-20170207396-A ("Park '396") as discussed in the previous Office action.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                                                                                                                                                                                                                             /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786